﻿
On behalf of President Premadasa and the people of Sri Lanka, I extend to the President and to the General Assembly at its forty-fifth session our warmest greetings and good wishes. We offer him our special congratulations on his election. That unanimous election is a fitting tribute to his statesmanship as well as to his country. Malta and Sri Lanka have enjoyed close relations, particularly in the Commonwealth forums and in the Non-Aligned Movement. My delegation offers him our support and co-operation. Sri Lanka wishes to express its appreciation of the excellent manner in which the out-going President, Mr. Joseph Garba of Nigeria, conducted the work of the forty-fourth session.
I wish to take this opportunity to pay a tribute to the Secretary-General, Mr. Javier Peres de Cuellar, for his outstanding contribution to strengthening the role of the United Nations in current international affairs.
It gives me great pleasure to welcome the delegation of independent Namibia as a full Member of the United Nations. The freedom struggle of the people of Namibia has been one of the most inspiring popular movements of this century, and we are certain that the delegation of Namibia will contribute in good measure towards the success of this session. I also welcome Liechtenstein, as the newest Member of the United Nations. 
As we welcome the forty-fifth session, we find ourselves facing a period of complex developments whose course is not yet clear. Some developments offer hope for the future and enhance the prospects for peace, while others are less encouraging.
The improved relationship between the two super-Powers, which control devastating military arsenals, has certainly reduced the threat of a global nuclear conflagration, yet a sense of euphoria would be premature. Much more remains in their armies to disband. Testing to improve further the lethal effects, accuracy and range of nuclear weapons continues unabated. Regional conflicts and conventional wars continue. The sense of mutual accommodation and understanding that now seems to guide relations between the super-Powers must be extended to cover their relations with the rest of the world. All inter-State relations should be conducted on the firm footing on which the United Nations is founded - respect for the sovereign equality of all States irrespective of their size and power.
We have witnessed several dramatic developments during the past year.
East-West rivalry has receded, and a new international order is emerging.
Financial power and economic strength rather than military might are emerging as the new determinants of global influence. Yet this is not the end of history, nor even the absolute triumph of one idea over all others. We are still in a period of change.
Tomorrow we shall witness the emergence of a united Germany, and Sri Lanka heartily welcomes that new development. We welcomed the reunification of Yemen earlier this year. We look forward to the successful conclusion of the efforts of the Korean people to overcome its differences and to take its rightful place is the Assembly as a full Member of the United Nations. The international community must. encourage the intensification of dialogue in Korea. 
I should also mention that the South Asian Association for Regional Co-operation, to which Sri Lanka has the honour to belong with sis other £3uth Asian nations, has made remarkable progress during the past year on several programmes of common interest. Those programmes were intended not only to enhance the living standards of the people of our region but also to contribute to world peace and progress.
Despite those favourable developments, we also see in other settings the unhappy consequences of divisive tendencies, be they political, economic or ethnic. Old prejudices have persisted, defying solution. Disparities and inequalities have been aggravated, hindering economic growth and stifling national development. While the debate about alternative economic systems plays itself through, for many developing countries the options have even narrowed.
Many developing countries have had to contend with political and other factors that have been obstacles to progress. Resources best deployed for investment in the future of our peoples have had to be diverted to meet other threats, zone of which have even challenged the very existence of States.
Many of those countries have made radical adjustments in their economies, often at the bidding of International financial and lending institutions. However, despite this, the general position is that the stagnation and even decline in their development programmes have not been averted. In the 1990s the trends towards integration of new economic groupings in Europe and the growth of vibrant economic centres in Asia are likely to be accelerated. Ideally, that should lead to a greater openness in world markets. However, some concerted global action is required to prevent any drift towards unilateralism and the construction of walls of protectionism and discrimination that would stifle access of the exports of the developing countries to the affluent markets of the developed world. 
The 1990s will also see the emergence of newly energised economies in Eastern Europe, and it is hoped that that will contribute to the expansion and enrichment of the world economy. Here too, it is essential that the economics of the developing countries should not, for political or economic reasons, be further isolated and ignored in their bid for transfers of technology and scientific knowledge, external resources and credits for other markets. In that connection, Sri Lanka looks forward to the Special Ministerial Meeting of the Economic and Social Council in July 1991, which will study in depth the impact of the recent evolution of East-West relations on the world economy, in particular on the economic growth and development of the developing countries.
The multilateral mechanisms of the United Nations system should be effectively used to promote balanced, even and equitable growth in all sectors of the world economy. While interdependence is now an accepted reality, international economic co-operation has not been adequately advanced, the healthy world economy requires that no single group of countries should remain depressed or isolated. Similarly, in a national economy, it is vital that all people should have the opportunities and the necessary resources to participate productively in the development effort.
In Sri Lanka we are seeking to tap the latent energies of all segments of our people. The poorest of the people are being given a sense of their own worth and dignity by President Premadasa through a programme called Janasaviya, which literally translates as the strength or solidarity of the people. That initiative, rather than providing charity, offers the poorest families the resources required not only to meet their immediate consumer needs but also to participate in productive economic activity. That has helped to release the creative energies of a group that has far too long been considered fit only to receive charity.  
The provision of suitable housing constitutes important support for the alleviation of poverty as well as for the evolution of stable and viable societies, h housing settlement well integrated with the environment promotes a sense of belonging, builds a feeling of security and encourages community participation among its inhabitants. All this is essential for steady and sustained economic activity.
A proposal made in this Assembly Hall by President Premadasa to declare 1987 the International Year of Shelter for the Homeless has spread its benefits well beyond that year. The Global Strategy for Shelter to the Year 2000 is being implemented as the most ambitious programme that the international community has so far adopted in the field of human settlements. The support of the international community must continue so that the full potential of the Strategy can be realised.
Permit me at this stage to touch on another economic initiative which could bring economic benefit to millions. Last month I had the pleasure of attending the second ministerial meeting of the Indian Ocean Marine Affairs Co-operation (IONAC) held in Arusha, Tanzania. An Agreement was adopted at the meeting which, once ratified, would formally make ICKAC en inter-governmental organisation, with its secretariat in Colombo. I0MAC seeks to develop on the rich promise of the new ocean regime for the economic advancement of millions of people in the Indian Ocean region through inter-regional co-operation, as well as through co-operation with technologically advanced countries. I wish to acknowledge the help of the United Nations system, particularly the United Nations Development Programme (UNDP) and the Co-ordinator of the Office of the Law of the Sea, as well as non-governmental organisations and donor Governments whose support and encouragement has mad, viable this unique partnership in ocean resources development. My delegation will co-operate with Tanzania, which will be initiating a resolution on IOMAG at this session. 
For some years now, the role of the United Nations in international affairs, political as well as economic, has been a major issue of debate. The pros and cons of multilateral, bilateral, and indeed unilateral, approaches have been discussed in this forum, also in the context of disarmament and the changing great-Power relationship. In the political field, the essence of multilateralism is that global issues are best considered with the participation of all States in a spirit of mutual understanding and co-operation so that solutions eventually reached will have taken serious account of the interests of the States concerned. That super-Power confrontation in the past has obstructed the United Nations in taking decisive action has been a matter for regret. If, by the same token, the emerging super-Power relationship of co-operation were now to facilitate decisive action, it would also be regrettable if in this new situation the interests of the less powerful States were to be neglected.
In the settlement of political issues, the United Nations can play a major role, not only in identifying, on the basis of Charter principles, consensus all directly affected but also in providing a framework within which the process of implementation can be carried out. This was the case in respect of Namibia. Similarly, the United Nations has other achievements to its credit.
The United Nations and the Secretary-General have played a key role towards the settlement of the complex and interrelated issues involved in the situation in Afghanistan. The Geneva agreements, concluded in April 1988, and the completion of the withdrawal of foreign troops in accordance with these agreements, set the basis for a comprehensive political solution. All parties concerned should work towards the complete cessation of hostilities and the creation of the necessary conditions of peace and normalcy which would enable Afghan refugees to return home in safety and honour. 
Regional initiatives, together with efforts of the Secretary-General and the Security Council, have helped bring about favourable developments in respect of Cambodia. Sri Lanka is happy that agreement has now been reached on a framework for a comprehensive political settlement of the Cambodia conflict. We welcome in particular the agreement reached by all Cambodian parties at Jakarta to form a supreme national council. We look forward to further successful negotiations which would finalise a plan of implementation to ensure a viable and enduring settlement bringing peace and security to the Cambodian people.
Sri Lanka followed with keen interest the work of the Secretary-General's mission of good offices in respect of Cyprus. The presence of foreign occupation forces in the Republic of Cyprus has remained an obstacle to a lasting settlement of all aspects of this question. Sri Lanka supports the independence, territorial integrity and non-aligned status of the Republic of Cyprus.
Unlike in the case of Namibia, the efforts of the United Nations have not been successful in respect of South Africa where the abhorrent apartheid system continues to deny the majority of the people their inalienable rights through ruthless forms of repression. The release of the patriot Nelson Mandela offers some hope. However, the essential structures of institutionalised racism remain in place, particularly in the political field, even though the liberation organizations have reiterated a preference for realising their objectives through peaceful means. Apartheid remains a central factor causing instability even beyond the borders of South Africa. The United Nations should intensify its action in support of the total destruction of apartheid, and the establishment of majority rule in a united, non-racial and democratic society, guaranteeing the fundamental freedoms and human rights of all the peoples of South Africa.
Another major issue that has remained on the United Nations agenda without settlement is the question of Palestine, in many ways the core of the complex of interrelated issues that has for so long denied the Middle East region peace and security. Sri Lanka believes that the question of Palestine can be settled only on the basis of the recognition of the inalienable national rights of the Palestinian people and the withdrawal of Israeli forces fro, Palestinian and ether occupied Arab territories. Only this can guarantee the security of all States in the Middle East within secure and internationally recognised borders. Various bilateral and Multilateral efforts towards a settlement of the Palestine question continue. An international conference on the Middle East, as called for by the United Nations with the full participation of the Palestine Liberation Organisation, would be the most appropriate framework to consider the question Palestine.
A further flash-point of tension and conflict has now arisen in the Middle East. Sri Lanka has been greatly distressed that the dispute between Kuwait and Iraq, which was under discussion in the Arab League, could not be settled through negotiations and has led to the Iraqi Military intervention in Kuwait. Sri Lanka upholds the principle of the sovereign equality and independence of all States. We call for the peaceful settlement of disputes and oppose the threat or use of force. These are unshakeable principles. Sri Lanka expresses the fervent hope that the principles of the Charter of the United Nations and those of the Mon-Aligned Movement will be applied to the situation in Kuwait and that it will be possible to reach a settlement enabling the withdrawal of Iraqi forces free Kuwait and a settlement of the disputes at issue between Iraq and Kuwait. The government of Sri Lanka has taken necessary steps to comply fully with the Security Council resolutions on the issue.
The current situation in Kuwait has also caused human, social and economic problems of massive dimensions. Hundreds of thousands of guest workers in Kuwait have left or are leaving under conditions of great difficulty. Sri Lanka has been one of the worst affected; out of more than 100,000 employed in Kuwait, more than 90 per cent of female workers hailing mainly from a rural background and innocent victims of this conflict. My government is now making arrangements at considerable cost to evacuate these helpless persons. We express our sincere appreciation to all those government and organizations which have helped Sri Lanka carry out this responsibility.  
The recent developments in Kuwait and other affected areas, have also imposed a heavy burden on Sri Lanka’s economy, as no doubt on the economies of other countries. The World Bank has particularly identified the economies of loath Asia as those which have been most adversely affected by the developments in Kuwait, including the loss of important exports to the region, the loss of remittances of expatriate workers and the rising price of oil.
These developments in the Gulf area have also underlined the imperative seed for the achievement of the objectives of the Declaration of the Indian Ocean as a Zone of Peace. This Assembly has repeatedly reaffirmed its commitment that concrete action for the achievement of the objectives of the Declaration would be a substantial contribution to the strengthening of international peace and security as well as to the independence, sovereignty, territorial integrity and peaceful development of the States of the region. Sri Lanka regrets that it has not been possible this year to adopt a consensus resolution in the United Nations ad hoc Committee on the Indian Ocean. We sincerely hope that those States have felt it necessary to withdraw from the Committee will soon be able to return to it and work together with the Indian Ocean States and others. Sri Lanka, for its own part, remains committed to hosting the United Nations Conference on the Indian Ocean in 1992, and we welcome any suggestions that would make possible a successful and result-oriented Conference.
Permit me to say a few words on the situation in Sri Lanka, which has figured - sot always without distortion - in the international media. We have had to face a serious threat to our territorial integrity when separatist violence reached its peak is the island, A fragment of the Tamil community in the country took to terrorism in order to force their demands on the rest of Sri Lanka, A period of violence and instability is the northern areas ensued, claiming a death toll of several hundred.
Matters deteriorated to the point when the Government at the time, is 1987, agreed to the introduction of as Indian peace-keeping force into the affected areas. Despite a bloody campaign lasting two years, those forces were usable to bring peace to Sri Lanka or halt the terrorist violence.
President Premadasa appealed to all militant groups to negotiate their grievances peacefully and participate freely in the democratic processes to which Sri Lanka has long been committed. The militant groups, including the most uncompromising among then, the Liberation Tigers of Tamil Eelam (LTTE), responded positively to this appeal. The Government then proceeded to a dialogue with those groups. Meanwhile, at the request of President Premadasa, the Indian peace-keeping force was also withdrawn from Sri Lanka.
However, virtually in the midst of the negotiations, the LTTE, in June of this year, plunged the Eastern Province of Sri Lanka into violence and chaos, ruthlessly attacking police posts and even policemen who had already laid down their arms. The LTTE, intolerant of any opposition to its vision of a mono-ethnic secessionist state, systematically eliminated leaders and cadres of rival Tamil parties. Civilians were similarly massacred. The Government had no option in this situation but to take all possible steps to safeguard the lives of those under threat and to halt the LTTE in its bloody tracks. 
Negotiations with all parties other than the LTTB continue under the direct guidance of the President himself on the basis of his negotiating triad of consultation, compromise and consensus. The conflict in Sri Lanka is thus one against the LTTE, which has rejected the negotiating option acceptable to all others, and is therefore not against the Tamil community.
Many civilian lives have been lost; several cold-blooded massacres of the Muslim community in the Eastern Province have left hundreds dead. Tens of thousands of Sri Lankans of all communities have been forced to flee the Northern and Eastern Provinces, where the LTTB has been active, to the safety of other parts of Sri Lanka, where all communities are able to live in harmony. Movement of food supplies and the operation of essential services are obstructed by the LTTB. A massive exercise has been mounted by the Government, with the support and help of international agencies, such as the International Committee of the Red Cross, to ensure that essential food supplies reach the civilians and the refugees.
The Sri Lanka Government remains open to a political settlement of the ethnic question. However, to be part of the process, the LTTB must forswear violence and abandon arms. Any party which seeks to represent the Tamil minority must through democratic means seek the votes of the people. No one can represent the people through the hidden bomb, the landmine and the gun.
The LTTB’s external ramifications, including its links with other terrorist groups as well as international drug cartels, are extensive. An evil trinity of international terrorism, drug trafficking and the illegal arms trade clearly exists and requires nothing less than a global effort to destroy it. Many of the problems each State must face are indeed problems we all share and need to confront together.
Technology, which knows no national boundaries, has given us nuclear overkill, the dubious capability to destroy ourselves several times over. Happier applications of science and technology have, of course, improved the quality of life for some of us, shrunk distances, spread knowledge and made us more conscious of each other. At the same time, we realise that, despite these advances, the resources of planet Earth, which makes all this possible, are not infinite. We need to manage and utilise these limited resources more rationally and more equitably. The myopic and greedy depletion of these resources will not only exhaust them, but also cause irreparable harm to the Earth's environment and pose unknown dangers to life on Earth, particularly if the protection and preservation of the environment are not understood and accepted as a national and global imperative.
Sri Lanka is a small island of about 25,000 square miles, where the preservation of the environment is one of the country's major priorities - at State level, as well as at other levels, involving the people, including children. We should also like to make a modest contribution to the international consideration of the issues involved. Sri Lanka offers Colombo as the venue for the 19tb General Assembly of the World Conservation Union in 1993.
Two days ago this Assembly was the venue of a historic Children's Summit. The Summit declared, inter alia in paragraph 8 of its Declaration:
"Together, our nations have the means and the knowledge to protect the lives and to diminish enormously the suffering of children, to promote the full development of their human potential and to make them aware of their needs, rights and opportunities." It rightly concluded that recent improvements in the international political climate could facilitate the task.
Each of us here represents a nation State, and therefore the United Nations is, in a sense, a Parliament of Nations. Together, we hold the world in trust for our children. We owe them at least the duty to leave this planet not much worse than when we inherited it from the generations before us. This is the minimum responsibility we are expected to fulfil; let us not neglect it.
In conclusion, I reaffirm my country's unstinted encouragement and support for all the activities of the United Nations to achieve the cherished objectives enshrined in its Charter.
